PER CURIAM *
I,The grant of the motion to suppress is hereby reversed and the matter is remanded for further proceedings. We find the stop was not unreasonably prolonged in violation of Rodriguez v. United States, — U.S. —, 135 S.Ct. 1609, 191 L.Ed.2d 492 (2015). Furthermore, even if the strictest reading of Rodriguez interprets a one-minute delay as an improper extension of the traffic stop, we find the officers had reasonable suspicion to justify the search.
Hughes, J., would deny the writ.
11 GENOVESE, J., would deny.

 Justice Weimer is recused.